department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n ----- tax years contact person contact number identification_number form required to be filed employer_identification_number no third party contacts number release date u i l - date dear ------------- this is our final_determination that you do not qualify for exemption from federal_income_tax under sec_501 as an organization described in code sec_501 we made this determination for the following reason you are engaged primarily in activities that do not constitute insurance for federal tax purposes you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal_revenue_service washington d c fax number contact person contact number third party contacts identification_number employer_identification_number u i l - no date legend m x dear ------------- we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below you were incorporated in for the purpose of engaging in the business of insurance under the laws of the state of m you are licensed as a captive_insurance_company your sole shareholder is x a corporation that contracts with physicians and other medical service providers as independent contractors in providing their services to clients you have no employees you issued one purported insurance_contract each in and the two years at issue each contract identifies x as the name insured and the following additional parties as insureds any managed care service_organization in which the named insured owns or owned a controlling_interest but only as respects acts errors or omissions occurring prior to sale or liquidation of the named insured's interest any present or former director trustee officer medical director or committee person including person s acting at the direction of a committee or partner of the named insured or of an insured while acting in such capacity or for their liability as a result of such capacity or relationship with the insured any present or former employee of an insured while acting in such capacity any newly acquired or created insured if the named insured has notified the company within days of acquisition or learning of by the named insured whichever is later but only as respects acts errors or omissions occurring after such acquisition or creation any joint_venture or co-venture in which the named insured has an ownership_interest any client of the named insured which the named insured agrees by contract to name as an insured prior to the institution of a claim but only for liabilities covered under this policy employed physicians physician assistants nurses and other employee are i covered while rendering emergency care or incidental medical services outside the scope of their duties as employees as long as the aid is rendered without the receipt or expectation of remuneration in addition by endorsement the contract insured includes approximately physicians with respect to amounts they may be required to pay others as damages for bodily injury resulting from a medical incident arising out of medical services provided for each of the two policy years the premium was paid_by x on behalf of all the insureds you are applying for exemption under sec_501 for the tax years ending december and december you indicated you do not qualify for exemption under sec_501 after date for and an insurance_company other than life is exempt under sec_501 if the written premiums for the taxable_year do not exceed dollar_figure if an entity is a part of a consolidated_group sec_501 provides that all net written premiums or direct written premiums of the members of the group are aggregated to determine whether the insurance_company meets the requirements of sec_501 an organization’s eligibility for the benefit of sec_501 turns on whether it satisfies the criteria for qualification as an insurance_company for federal_income_tax purposes an organization’s qualification as an insurance_company depends on whether its activity constituted issuing insurance contracts or reinsuring the risks underwritten by an insurance_company you only insured x and have issued a liability insurance_policy to x covering x's liabilities arising from the performance of services provided by its employees physicians and other medical service providers while name charter powers and subjection to state insurance laws have significance as to the business which a corporation is authorized and intends to carry on the character of the business actually done in the tax years determines whether it is taxable as an insurance_company emphasis added for the years involved for federal_income_tax purposes an insurance_company is a company whose primary and predominant business activity during the year was the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies in addition sec_1_801-3 provides that it is the character of the business actually done in the taxable_year which determines whether a company is taxable as an insurance_company under the internal_revenue_code emphasis added this language resulted from a series of cases including lawyers mortgage co infra in which the united_states supreme court established the test that later became incorporated as sec_1_801-3 as follows u s pincite although a taxpayer's name charter powers and state regulation help to indicate the activities in which it may properly engage whether the taxpayer qualifies as an insurance_company for tax purposes depends on its actual activities during the year 56_tc_497 aff’d per curiam 469_f2d_697 9th cir taxpayer whose predominant source_of_income was from investments did not qualify as an insurance_company see also 285_us_182 to qualify as an insurance_company a taxpayer must use its capital and efforts primarily in earning income from the issuance of contracts of insurance 344_fsupp_870 d s c aff'd per curiam 481_f2d_609 4th cir all of the relevant facts will be considered including but not limited to the size and activities of any staff whether the company engages in other trades_or_businesses and its sources of income see generally lawyers mortgage co pincite industrial life ins co pincite cardinal life ins co v united_states f_supp n d tex rev'd on other grounds 425_f2d_1328 5t cir 189_fsupp_282 d neb aff'd on other grounds 293_f2d_72 8th cir inter-am life ins co pincite nat'l capital ins co of the dist of columbia v commissioner 28_bta_1079 because your only activity was providing coverage for x as named insured and enumerated physicians as insureds you are qualified as an insurance_company for and only if this activity constituted issuing an insurance_contract for federal_income_tax purposes neither the code nor the regulations thereunder define the terms insurance or insurance_contract the bedrock for evaluating whether an arrangement qualifies as insurance is 312_us_531 in which the supreme court stated that historically and commonly insurance involves risk shifting and risk distributing the risk transferred must be risk of economic loss 572_f2d_1190 7th cir cert_denied 439_us_8 the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk legierse pincite revrul_89_96 1989_2_cb_114 risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer such that a loss by the insured does not affect the insured because the loss is offset by he insurance payment risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set_aside for the payment of such a claim insuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match m re closely its receipt of premiums 811_f2d_1297 9th cir risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks 881_f2d_247 6th cir under the facts as provided you issued one purported insurance_contract in each of the two years at issue each contract names x as the named insured and additional parties as insureds as listed earlier revrul_2002_89 2002_2_cb_984 set forth circumstances under which arrangements between a domestic parent_corporation and its wholly owed subsidiary constitute insurance and explained that a parent wholly owned subsidiary arrangement does not constitute insurance if the parent accounts for of the risk but does qualify if other insureds constitute more than of the risk revrul_2005_40 2005_27_irb_4 date explains that a parent subsidiary arrangement does not qualify as insurance if the issuer of an insurance_contract enters into such a contract with only one policyholder or if one insured accounts for of the risks in your case even though there are purportedly multiple insureds under the policy the only risks insured are those that arise in connection with providing medical services to named insureds' own clients you have provided no basis for distinguishing between on the one hand the risks of the various insureds other than the named insured and on the other hand the risks of the named insured to the contrary it appears likely that a claim against any insured would necessarily entail a claim against the named insured as well under these facts you have provided no basis to distinguish this case from revrul_2005_40 see also revrul_60_275 1960_2_cb_43 annual premium deposit paid_by a taxpayer under a subscriber's agreement with a reciprocal flood insurance exchange as a reserve self-insurance is not deductible under sec_162 of the code as an insurance premium accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter internal_revenue_service te_ge se t eo ra t constitution ave n w washington d c lois g lerner director exempt_organizations rulings agreements sincerely
